DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 8/02/2021.
Claims 1, 3-4, 13, 19-20 have been amended. Claims 2, 18 and 27 have been cancelled. Claims 1, 3-17, 19-26 and 28-30 are pending and addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a patient” in lines 16 and 19. It is unclear if the Applicant is referring to the same patient of line 6 or a distinct patient. For examination purposes the patients will be read as the same. 
Claims 21-29 inherit the issue of indefiniteness from claim 20 by nature of its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooven (U.S Patent No. 6113596).
Regarding claim 1, Hooven teaches:
An electrosurgical wave generator for performing electrically driven medical procedures, the electrosurgical wave generator comprising: (Col. 17, line 64-Col. 18, line 4)
a housing; (Fig. 1a, generator 12; one would recognize that a generator would have a housing to contain all the control elements)
a control unit disposed within the housing and that is configured to generate and control output signals to a monopolar electrosurgical instrument or a bipolar electrosurgical instrument; (Col. 8, lines 24-34)
a first electrical connection associated with the housing and configured to have the monopolar electrosurgical instrument selectively connected thereto; (Col. 5, lines 48-52; Fig. 3, conductor 40, plug connector 48)
 a second electrical connection associated with the housing and configured to have the bipolar electrosurgical instrument selectively connected thereto; (Col. 5, lines 52-58; Fig. 3, lines conductors 37, 39, connectors 36, 38)
and a third electrical connection associated with the housing and configured to have a return electrode selectively connected thereto, (Col. 5, lines 68-60; Fig. 1a, pin connector 24)
wherein the first, second, and third electrical connections are configured or arranged to: enable simultaneous connection of the monopolar electrosurgical instrument to the first electrical connection and the return electrode to the third electrical connection; (Col. 4, lines 54-60; one would recognize that a return monopolar return and monopolar active are in simultaneous connection)
and prevent connection of the monopolar electrosurgical instrument to the first electrical connection and the return electrode to the third electrical connection when the bipolar electrosurgical instrument is connected to the second electrical connection. (Col. 5, lines 67-Col. 6, line 5; Fig. 4, switch 52)
Hooven does not explicitly disclose preventing connection of the return electrode to the third electrical connection. Hooven also teaches a switch to control the device between a 
Regarding claim 4, Hooven teaches the wave generator as recited in claim 1, (described above). Hooven teaches a unitary conductor at 50 (Fig. 3), still switching between a monopolar and bipolar configuration. With a single connection to the generator via male plug 34 and a switch for choosing between monopolar and bipolar instruments, Hooven teaches the first and second electrical connections (conductor 40, 39, 37) are positioned to allow for only one monopolar electrosurgical instrument (plug 48) or bipolar electrosurgical instrument (clip connectors 36, 38) to be connected at a given time (Fig. 3). 
Regarding claim 6, Hooven teaches the wave generator as recited in claim 1, (described above). However, further teaches wherein the first and second electrical connections share at least one socket in common (Col. 5, lines 46-48).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooven in further view of Goble ‘789 (U.S. Patent No. 6843789).
Regarding claim 3, Hooven teaches the wave generator as recited in claim 1, (described above). Hooven does not explicitly disclose a pulse-width modulation controller. In related electrosurgical wave are, Goble ‘789 teaches:
further comprising a pulse-width-modulation controller, (Col. 18, lines 41-43)
the pulse width modulation controller being configured to drive the output signals in each of a coagulation mode and a cutting mode, (Col. 1, lines 19-23; Col. 15, lines 31-33; Col. 18, lines 41-43; the use of BiCOAG Cutting Forceps allows the user to both coagulate and cut and the controller allows pulse-width adjustment)
…the pulse width modulation controller is configured to vary duty cycles of the output signal based upon an impedance detected from the patient tissue…while maintaining a constant voltage peak level. (Col. 13, line 65-Col. 14, line 9)
the pulse-width-modulation controller is configured to increase a duty cycle associated with the output signals upon detection of a relatively higher impedance tissue; (Col. 19, lines 57-61, Col. 19, 67-Col. 20, line 3; load impedance decreases with a decrease in thickness of tissue, thus load impedance will increase with increased thickness, requiring larger duty cycles)
or the pulse-width-modulation controller is configured to decrease a duty cycle associated with the output signals upon detection of a relatively lower impedance tissue. (Col. 19, lines 57-61, Col. 19, 67-Col. 20, line 3; load impedance decreases with a decrease in thickness of tissue, thus requiring decreased duty cycles)
Although Goble ‘789 does not explicitly disclose using the pulse width modulation controller in a coagulation mode and a cutting mode, Goble ‘789 discloses using BiCOAG Cutting Forceps with the system (Col. 13, lines 10-15, Col. 15, lines 31-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hooven based on the teachings of Goble ‘789 to recognize that the pulse modulation controller would be capable of driving output signals (by using RF current effects taught by Goble ‘789) and vary duty cycles based on patient tissue impedance while maintaining a constant 
Regarding claim 9, the Hooven/Goble ‘789 combination teaches the wave generator as recited in claim 1, (described above) wherein an outer shell or case of the wave generator comprises an integrated return electrode. (Goble ‘789, Col. 1, lines 39-45; read as broadly as claimed, the tip of device is interpreted as the outer case, since the electrode would need to contact with the tissue on the outside of the device). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hooven based on the teachings of Goble ‘798 to incorporate a return electrode on the outer shell in order to provide a return closer to the device and avoid additional components that need to be plugged in. This would allow quick set-up and improved procedure efficiency. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooven, as applied to claim 1, in view of Bommannan (U.S. Patent No. 6520185).
Regarding claim 5, Hooven teaches the wave generator as recited in claim 1, (described above). However, Hooven does not explicitly disclose a battery.
In related electrosurgical generator art, Bommannan teaches:
further comprising a battery incorporated therein, the output signals being generated solely from a voltage produced by the battery. (Bommannan, Col. 2, lines 26-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hooven based on the teachings of Bommannan to .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooven, as applied to claim 1, in view of Keller (U.S. PGPub. No. 20110112530).
Regarding claim 7, Hooven teaches the wave generator as recited in claim 1 (described above), but does not explicitly disclose a wireless transceiver to receive or transmit data. 
In related tissue treatment art, Keller teaches a wireless transceiver configured for transmitting or receiving data (electrosurgical system 30 can include a wireless transmission circuit or transmitting information to a display, computer, or server (Para. 0093). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hooven based on the teachings of Keller to incorporate wireless communication to transmit data in order to create a lighter handpiece and provide a larger display, thus allowing a user to visualize information regarding the electrosurgical system, such as number of uses, battery voltage, status of device and warnings. This improves the ease of use and safety for a patient (Keller, Para. 0092-0093). 
Regarding claim 8, the Hooven/Keller combination teaches the wave generator as recited in claim 7 (described above), wherein the data includes one or more of software updates for the wave generator, changes to wave generator settings or modes, and data relating to the use of the wave generator (Keller, Para. 0092-0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hooven based on the teachings of Keller to incorporate wireless communication to transmit data in order to create a lighter handpiece and provide a .

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooven, as applied to claim 1, in view of Aramayo (U.S. Patent No. 8500727).
Regarding claims 10-12, Hooven teaches the wave generator as recited in claim 1 (described above). Hooven does not explicitly disclose a specific cutting edge ratio. 
In the same field of endeavor, Aramayo teaches wherein the output signals are tailored for use with a surgical electrode that has a limited thickness or mass and at least one sharpened edge (Aramayo, Col. 3, lines 4-8; Fig. 3, 3A, and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hooven based on the teachings of Aramayo to incorporate a limited mass or thickness in order to minimize the latent heat build-up in the electrode during a procedure to limit tissue damage around the incision site. Although Aramayo does not explicitly disclose a cross-sectional area-to-number of longitudinal cutting edges rations less than or equal to 0.000150, 0.001, or 0.0004 square inches per longitudinal cutting edge, it would have been obvious to one of ordinary skill in the art to achieve these electrode dimensions to minimize latent heat build up and tissue damage through routine optimization as it has not been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation [In re Aller, 105 USPQ 223, 235, see MPEP 2144.05 (II)(A)].

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shores (U.S. PGPub. No. 20080082095).
Regarding claim 13, Shores teaches:
An electrosurgical wave generator for performing electrically driven medical procedures, (Para. 0030; waves produced by generator)
the wave generator comprising: a control unit that is configured to generate and control output signals to at least one surgical electrode for performing surgical procedures; (Para. 0032, 0040)
 and a pulse-width-modulation controller, (Para. 0103)
the pulse width modulation controller being configured to drive the output signals within each of a cutting mode, a bipolar mode, and a coagulation mode, wherein, in the bipolar mode, (Para. 0032, 0100, 0103-0104; by adjusting the switch control signal, the user can control the energy of the signal, thus limiting the amount of energy and power for the selected mode; bipolar instrument is within a bipolar mode)
the pulse-width-modulation controller is configured to drive an output signal during a first phase and during a second phase, (Para. 0104; Fig. 17, portion 204 read as first phase, portion 208 read as second phase)
the output signal having a constant current only during the first phase, (Para. 0104; Fig. 17, portion 204)
and the output signal having a constant power only during the second phase, (Para. 0104; Fig. 17, portion 208)
the first phase comprising an initial impedance range and an initial time period during which tissue impedance increases within the initial impedance range, (Para. 0104, 0106; 
the second phase comprising a higher impedance range and a subsequent time period during which tissue impedance increases within the higher impedance range, (Para. 0107; Fig. 17, middle load range 210 or tissue impedance/resistance is larger than low load range 206; subsequent time period read as when tissue is at middle load range 210)
the pulse-width-modulation controller being configured to transition the output signal from the constant current to the constant power between the first and second phases when the tissue impedance increases from the initial impedance range of the first phase to the higher impedance range of the second phase. (Para. 0106-0107; Fig. 17, low load range 206, middle load range 210, portion 204, portion 208).
Shores does not explicitly disclose automatically generating the control output signals for each a cutting mode, bipolar mode and coagulation mode. However, it would be obvious to one of ordinary skill in the art to have modified Shores to incorporate a control unit for automatically generating and controlling output signals, since it has been held that automating a process would increase efficiency. 
Regarding claim 19, Shores teaches: 
The wave generator as recited in claim 13 (described above)
wherein the control unit allows for selective adjustment of one or more settings of the wave generator in order to adjust the output signals. (Para. 0046)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shores, as applied to claim 1, in view of Andrews (U.S. Patent 4024467).
Regarding claim 14, Shores teaches the wave generator as recited in claim 13, (described above) and a bipolar configuration (Shores, Para. 0032). Shores further teaches a duty cycle controller, but does not explicitly disclose the pulse-width controller driving output signal at constant 50% duty cycles.
In related pulse control art, Andrews teaches delivering constant duty cycles in a cutting mode (Col. 3, lines 52-58). Examiner notes that for a bipolar blend and bipolar mode, an appropriate duty cycle is between 25%-75%, as evidenced by Keppel (U.S. Patent No. 7255694) (Col. 1, lines 46-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shores based on the teachings of Andrews to incorporate delivering constant duty cycles in order to maintain maximum average power under all cutting conditions or provide consistent hemostasis when desired (Col. 3, lines 58-63).
Regarding claim 15, Shores teaches:
The wave generator as recited in claim 13, (described above)
In related pulse control art, Andrews teaches delivering the lowest possible duty cycle via a potentiometer during coagulation (Col. 5, lines 6-12). Although Andrews does not explicitly disclose delivering a constant duty cycle, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shores based on the teachings of Andrews to incorporate a constant duty cycle while functioning within the coagulation mode in order to reduce unwanted cutting at the treatment location (Andrews, Col. 5, lines 12-14).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shores in view of Rexroth (U.S. Patent No. 4473075).
Regarding claim 16, Shores teaches the wave generator as recited in claim 13 (described above). Shores discuses the use of an output transformer (Para. 0033), however, does not explicitly disclose a planar transformer. 
In the same field of endeavor, Rexroth teaches an electrosurgical generator with a transformer comprising multiple taps for different respective modes (Col. 16, lines 26-39; Fig. 14, transformer 5801 has multiple taps for bipolar and monopolar output modes). 
Electrosurgical generators are well known in the art, as well as the circuity used in them, to output electrosurgical energy to produce a variety of surgical effects in both monopolar and bipolar modes and switching between those modes and functions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shores based on the teachings of Rexroth by merely combining known elements to produce the predictable result of selectively outputting energy in a monopolar or bipolar mode. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shores in view of Bommannan (U.S. Patent No. 6520185).
Regarding claim 17, Shores teaches: 
The wave generator as recited in claim 13 (described above)
Shores does not explicitly disclose detecting an impedance at a surgical electrode to determine if the procedure is complete and deactivating the bipolar mode. 
In related bipolar electrosurgical art, Bommannan teaches:
wherein, in the bipolar mode, the wave generator is configured to detect an impedance at the at least one surgical electrode to determine whether a procedure is complete, (Bommannan, Col. 7, lines 7-22)
 and wherein, when the wave generator detects that a procedure is complete, the wave generator is configured to deactivate the bipolar mode or provide an indication that the procedure is complete. (Bommannan, Col. 7, lines 7-22; turning off the generator deactivates any mode/power)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Shores based on the teachings of Bommannan to incorporate measuring detecting an impedance and deactivating the device when the procedure is complete in order to determine when treatment is complete and avoid treating untargeted tissue. 

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhoff (U.S. PGPub. No. 20110278956) in view of Goble ‘734 (U.S. Patent No. 6039734) and Ellman (U.S. Patent No. 6,238,388).
Regarding claim 20, Eckhoff teaches:
A portable, battery powered electrosurgical wave generator for performing electrically driven medical procedures, (Para. 0062)
the wave generator comprising: a housing having length, width, and height dimensions and a total volume that are limited to enable the wave generator to be carried and used in a non-operating room type setting, (Para. 0091; backpack has a length, width, height and volume; “to be carried and used in a non-operating room type setting” is read as functional language)
the housing comprising one or more attachment points configured to receive a strap or belt, (Para. 0091)
the housing being configured to be strapped to a patient during an electrosurgical procedure; (Para. 0077, 0091)
a control unit disposed within the housing and being configured to generate and control output signals to at least one surgical electrode for performing surgical procedures in…a bipolar mode, (Para. 0065, 0077)
the control unit using a single circuit structure to generate the output signals for the cutting, coagulation, and bipolar modes; 
a battery disposed within the housing, (Para. 0063)
the output signals being generated solely from a voltage produced by the battery; (Para. 0063; predetermined voltage in energy source)
Although Eckhoff teaches using the device for portable electrosurgical procedures, Eckhoff does not explicitly disclose a return electrode on the wave generator.
In related electrosurgical art, Goble ‘734 teaches: 
a return electrode having a working surface configured to be placed in contact with a patient during a surgical procedure to enable the safe flow of electrical energy from the patient to the wave generator via the return electrode, (Col. 1, lines 50-53; electrically conductive shield and insulation layer read as return electrode)
the return electrode forming or covering only a portion of an outer surface of the housing, (Col. 2, lines 44-60; treatment electrode 12 is exposed and thus the return electrode forms only a portion of the outer surface)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Eckhoff based on the teachings of Goble ‘734 to incorporate a return electrode on the outer surface of the housing in order to reduce stray 
	Eckhoff teaches performing electrosurgical procedures (Para. 0077), but does not explicitly disclose a cutting or coagulation mode. 
	In related energy delivery art, Ellman teaches a cutting and coagulating mode for electrosurgical instruments (Col. 1, lines 11-20). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Eckhoff based on the teachings of Ellman to incorporate cutting and coagulating procedures in order to perform multiple types of procedures.
Regarding claims 21 and 22, the Eckhoff/Goble ‘734/Ellman combination teaches the wave generator as recited in claim 20 (described above), but fails to specifically disclose the housing having a total volume of between about 50 cubic inches and about 750 cubic inches, a total volume of about 60 cubic inches, about 100 cubic inches, about 120 cubic inches, or about 150 cubic inches.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the portable electrosurgical device disclosed by Eckhoff to have a housing with a total volume of about 50 cubic inches to about 750 cubic inches or about 60 cubic inches, about 100 cubic inches, about 120 cubic inches, or about 150 cubic inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art [In re Alter, 105 USPQ 233, 235; see MPEP 2144.05 (ll)(A)] and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably [Gardner v. TEC SysL, Inc., 220 USPQ 777; see MPEP 2144.04 (IV)(A)J.
Regarding claims 23 and 24, the Eckhoff/Goble ‘734/Ellman combination teaches the wave generator as recited in claim 20 (described above), but fails to specifically disclose the wave generator has a total weight of between about 1 pound and about 6 pounds, or a total weight of about 2 pounds, about 3.5 pounds, about 5 pounds, about 7 pounds, or about 10 pounds.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the portable electrosurgical device disclosed by Eckhoff to have a housing with a total weight of about 1 pound to about 6 pounds or about 2 pounds, about 3.5 pounds, about 5 pounds, about 7 pounds, or about 10 pounds since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art [In reAller, 105 USPQ 233, 235; see MPEP 2144.05 (Il)(A)] and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC SysL, Inc., 220 USPQ 777; see MPEP 2144.04 (IV)(A)].
Regarding claims 25, the Eckhoff/Goble ‘734/Ellman combination discloses the wave generator as recited in claim 20 (described above). Eckhoff further teaches a wireless transceiver configured for transmitting or receiving data (Eckhoff, Para. 0075). 
Regarding claim 26, the Eckhoff/Goble ‘734/Ellman combination discloses the invention as recited in claim 20. Ellman further discloses a low-power, low-voltage electrosurgical apparatus having a maximum output wattage of 50 watts (Col. 6, lines 50-53).
[Titanium Metals Corp. of America v. Banner, 227 USPQ 773, 773, see MPEP 2144.05 (I)].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the Eckhoff/Goble ‘734/Ellman combination in view of Hill (U.S. Patent No. 5,464,428).
Regarding claim 28,  the Eckhoff/Goble ‘734/Ellman combination discloses a portable electrosurgical generator for use outside of a clinical setting such as in the field by first responders and the military (Para. 0053), but fails to disclose the housing comprises or is formed of weather resistant materials.
However, in the same field of endeavor, Hill teaches:
the housing comprises or is formed of weather resistant materials (Col. 4, lines 25-48; Fig. 1; environmentally protected medical electronic instrument with a housing formed of a container 12 and lid 20, where the container is made to be watertight).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the portable electrosurgical generator disclosed by the Eckhoff/Goble ‘734/Ellman .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the Eckhoff/Goble ‘734/Ellman combination, in view of Weston (WO 2007/076413).
Regarding claim 29,  the Eckhoff/Goble ‘734/Ellman combination discloses the invention as recited in claim 20, but fails to disclose the housing comprises, is formed of, or coated with antibacterial or antimicrobial materials.
However, in the same field of endeavor, Weston teaches:
the housing comprises, is formed of, or coated with antibacterial or antimicrobial materials (Para. 0017, 0026; a medical equipment article will be composed of a polymeric material having disposed therein an antimicrobial agent, where the medical equipment article can include medical equipment housing)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the portable electrosurgical generator disclosed by  the Eckhoff/Goble ‘734/Ellman combination to include an anti-microbial housing as taught by Weston. Doing so would decrease the risk of infection and chain of transmission between patients, the environment, and others in contact with medical equipment, especially for a portable device which has more opportunity to come into contact with bacteria and microbes than a stationary device in a clinical setting (Weston, Para. 0006-0012).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hooven, with respect to claim 1, in view of Hamel (U.S. PGPub. No. 20070167941).
Regarding claim 30, Hooven teaches the wave generator as recited in claim 1, (described above) 
Hooven does not explicitly disclose a constant power output maintained in the coagulation mode while the voltage is able to fluctuate. 
In related wave generator art, Hamel teaches:
wherein, in the coagulation mode, a constant power output is maintained and a voltage level is able to fluctuate. (Para. 0030; voltage level is regulated to maintain power level)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hooven based on the teachings of Hamel to incorporate a coagulation mode with constant power and fluctuating voltage in order to actively control the energy delivered to the treatment site. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-17, 19-26, and 28-30 have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by the previous references are moot in view of the new rejections under Hooven and Eckhoff.	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794